 USDC IN/ND case 3:20-cv-00776-JD-MGG document 9 filed 10/05/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DAVEAUN CARSON,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-776-JD-MGG

 HYATT, et al.,

               Defendants.

                                 OPINION AND ORDER

       Daveaun Carson, a prisoner without a lawyer, filed an amended complaint

alleging excessive force was used against him at the Miami Correctional Facility. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       The “core requirement” for an excessive force claim under the Eighth

Amendment is that the defendant “used force not in a good-faith effort to maintain or

restore discipline, but maliciously and sadistically to cause harm.” Hendrickson v.

Cooper , 589 F.3d 887, 890 (7th Cir. 2009) (internal citation omitted). “[T]he question

whether the measure taken inflicted unnecessary and wanton pain and suffering
 USDC IN/ND case 3:20-cv-00776-JD-MGG document 9 filed 10/05/20 page 2 of 4


ultimately turns on whether force was applied in a good faith effort to maintain or

restore discipline or maliciously and sadistically for the very purpose of causing

harm.” Whitley v. Albers , 475 U.S. 312, 320-21 (1986) (quotation marks and citation

omitted).

         Carson alleges that on April 5, 2020, Sgt. McCrey shot him in the left hand while

he was standing still with his hands in the air as he had been ordered to do by Sgt.

McCrey. Though it is possible Sgt. McCrey had a legitimate reason for using force

against Carson, the complaint plausibly alleges he did not.

         Carson also alleges that on June 7, 2020, Correctional Officer Johnson pressed a

taser into his back and tried to trip him while he was cuffing up after he refused to

return to his dorm. He alleges Sgt. McCrey applied pressure to his wrist while he was

cuffing up. He does not allege he suffered any injury as a result of these events, but he

“must have suffered a harm to have a cognizable claim.” Bridges v. Gilbert, 557 F.3d 541,

555 (7th Cir. 2009). Without an injury, these possibly unnecessary or unprofessional

actions do not state a claim because “[t]here is, of course, a de minimus level of

imposition with which the Constitution is not concerned.” Ingraham v. Wright , 430 U.S.

651, 674 (1977), see also Hudson v. McMillian, 503 U.S. 1, 9-10. “Not every push or shove,

even if it may later seem unnecessary in the peace of a judge’s chambers,” violates the

constitution. Graham v. Conner, 490 U.S. 386, 396 (1989), quoting Johnson v. Glick, 481 F.2d

1028, 1033 (1973). Therefore these allegations about events on June 7, 2020, do not state a

claim.




                                              2
 USDC IN/ND case 3:20-cv-00776-JD-MGG document 9 filed 10/05/20 page 3 of 4


       Carson alleges Warden Hyatt was present on June 7, 2020, but did not intervene

to stop the two officers. “[A]n officer is personally responsible, and thus liable under §

1983, if he knows about another’s constitutional violation, has a realistic opportunity to

prevent it, but deliberately or recklessly fails to do so . . ..” Childress v. Walker, 787 F.3d

433, 440 (7th Cir. 2015) citing Lewis v. Downey, 581 F.3d 467, 472 (7th Cir. 2009). Here

however, there was no constitutional violation on June 7, 2020, therefore Warden Hyatt

had no obligation to intervene.

       Finally, Carson names Brittany Drudge as a defendant. He alleges she was

present on April 5, 2020, when Sgt. McCray shot him. He does not allege she had a

reasonable opportunity to have stopped him. Therefore the complaint does not state a

claim against her.

       For these reasons, the court:

       (1) GRANTS Daveaun Carson leave to proceed against Sgt. McCrey in his

individual capacity for compensatory and punitive damages for using excessive force in

violation of the Eighth Amendment by shooting him in the left hand while he was

standing still with his hands in the air as he had been ordered to do by Sgt. McCrey on

April 5, 2020;

       (2) DISMISSES all other claims;

       (3) DISMISSES Hyatt, Johnson, and Brittany Drudge;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary the

United States Marshals Service to serve process on) Sgt. McCrey at the Indiana




                                                3
 USDC IN/ND case 3:20-cv-00776-JD-MGG document 9 filed 10/05/20 page 4 of 4


Department of Correction, with a copy of this order and the amended complaint (ECF

8), pursuant to 28 U.S.C. § 1915(d);

         (5) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service if it has such information; and

         (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sgt. McCrey to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to

the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on October 5, 2020


                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
